Citation Nr: 1128965	
Decision Date: 08/05/11    Archive Date: 08/11/11

DOCKET NO.  10-38 736	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Jackson, Mississippi


THE ISSUE

Whether the application for reimbursement of medical expenses from June 15, 2007, to July 2, 2007, rendered by Integris Physician Practice Management was timely filed.  


WITNESS AT HEARING ON APPEAL

[redacted]


ATTORNEY FOR THE BOARD

Helena M. Walker, Counsel


INTRODUCTION

It was noted that the Veteran served on active duty from February 1943 to January 1963.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 administrative decision of the Department of Veterans Affairs (VA) South Central VA Health Care Network in Jackson, Mississippi, which denied the benefit sought on appeal.

In June 2011, the appellant appeared and testified at a Travel Board hearing at the Muskogee, Oklahoma RO.  A transcript is of record.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Upon preliminary review of the evidence of record, the Board regrets to inform the appellant that further evidentiary development is necessary regarding the claim.  

This claim for reimbursement of medical expenses was denied in August 2010 for failure to timely submit an application under the Veteran's Millennium Act governing authorized payment or reimbursement for emergency services for nonservice-connected conditions in non-VA facilities under 38 U.S.C.A. § 1725 (West 2002) and 38 C.F.R. §§ 17.1000-1003 (2010).  

A claim for reimbursement of medical expenses must be filed within 90 days of the latest of the following: (1) July 19, 2001; (2) the date that the Veteran was discharged from the facility that furnished the emergency treatment; (3) the date of death, but only if the death occurred during the stay in the facility that included the provision of the emergency treatment; or (4) the date the appellant finally exhausted, without success, action to obtain payment or reimbursement for the treatment from a third party.  38 C.F.R. § 17.1004 (2010).

It is the appellant's contention that she understood the claim was timely filed based upon the actions of VA personnel, and alternatively, she notes that was never informed of the 90-day time limit to file claims.  She also noted that she attempted to secure payment first through Medicare and then through Tricare.  It was after these denials that she sought reimbursement through VA.  Both the claims file and medical reimbursement folder are devoid of the initial application for reimbursement said to have been submitted in October 2008.  

Thus, the Board finds that a remand is necessary to obtain a copy of the original application for reimbursement before a decision can be made on the instant appeal.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  Associate a copy of the claim for reimbursement, alleged to be dated in October 2008, with the medical folder.  

2.  Request that the appellant provide any outstanding evidence regarding attempts to secure payment from third parties, and when such attempts were finally exhausted.  

3.  After undertaking the development above, the claim should be readjudicated.  If the benefits sought on appeal are not granted to the appellant's satisfaction, she should be provided with a supplemental statement of the case.  She should then be given an appropriate period of time in which to respond.  Then, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
ROBERT E. O'BRIEN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



